DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pena in US Publication 2017/0284123 in view of Wu in US Publication 2006/0272692.
Regarding Claims 9 and 18, Pena teaches a shade device comprising: an awning (110) having at least three corners (see Fig. 1) each with an attachment mechanism (see Fig. 2). Pena is silent on the use of a lighting string. Wu teaches an awning including a light string (42) affixed to the awning and having a plurality of lights (31) powered by the light string and suspended therefrom below a level of the awning. Wu further teaches that the light string is textured (see the rounded shape of the light string in Fig. 3) to reduce wind disturbance of the light string. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Pena by adding a lighting string as taught by Wu in order to provide light to the user.
Regarding Claim 12, Pena, as modified, teaches that the awning has at least two perimeter edges (the awning has three edges), each of the at least two perimeter edges being between a pair of the at least three corners, at least part of each perimeter edge being provided with a wind deflector (such as 214).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor as applied to Claim 12 above in view of Gupta et al in US Patent 6672323. Taylor is silent on the use of an insect repellant. Gupta teaches a canopy including a portion imbued with an insect repellent (see Claims 11 and 12). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Taylor by imbuing the wind deflector with insect repellant as taught by Gupta in order to provide an insect-free shade.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor as applied to Claim 9 above in view of Watson et al. in US Publication 2004/0221882. Taylor is silent on the use of a repellant and fragrance dispenser. Watson teaches an awning including a repellent and fragrance dispenser (22) affixed to the awning (citronella is well-known to product a fragrance and act as a repellant). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Taylor by adding a fragrance and repellant dispenser as taught by Watson in order to provide a pleasantly insect-free area.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor as applied to Claim 9 above in view of Doolan in US Patent 6196241. Taylor is silent on the use of an ultra-violet indicator. Doolan teaches an awning including an ultra-violet light indicator (the photochromic “color changing dye”) affixed to the awning, the ultra-violet light indicator altering in appearance upon a change in a level of ultra-violet light exposure (UV light is part of the spectrum of sunlight). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the awning of Taylor by adding a UV indicator as taught by Doolan in order to allow the user to decorate the awning.
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Pena, as modified, as applied to claim 9 above, and further in view of Gharabegian in US Patent 10094138. Pena, as modified, is silent on the use of a solar panel or a battery. Gharabegian teaches an awning including a fabric portion (165) and a solar panel (see Fig. 1A) on the fabric portion of the awning that provides power to devices on the awning. Gharabegian further teaches a battery pack (135) that powers devices under the awning. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Pena, as modified, by adding a solar panel and battery pack as taught by Gharabegian in order to allow the user to erect the awning away from power sources and to use the power provided by these elements to power the light string in order to allow the user to utilize environmentally friendly energy.

Response to Arguments
Applicant's arguments filed 5/25/2022 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claim 9 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH CHANDLER HAWK whose telephone number is (571)272-1480. The examiner can normally be reached M-F 9am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NOAH CHANDLER HAWK
Primary Examiner
Art Unit 3636



/Noah Chandler Hawk/Primary Examiner, Art Unit 3636